Section 140 of the Charter of the city of Cleveland provides that "no person in the classified service of the city shall act as an officer of a political organization" or engage otherwise in political activities.
The question for determination is whether the relator, holding a temporary appointment under the conditions described, is a person in the classified service *Page 604 
of the city of Cleveland within the operation of Section 140 of the Charter.
In line with the holding in the case of State, ex rel.Slovensky, v. Taylor, Dir., ante, 601, it is our opinion that he is, and is therefore subject to the restraints imposed on such persons as a condition of their employment.
Under the circumstances, the respondents properly refused to certify relator's name on the payroll.
The relator is not entitled to a writ of mandamus, and the same will be denied.
Writ denied.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.